                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                   CIVIL MINUTES - GENERAL
 Case No.       2:19-cv-04542-DMG (SK)                                    Date   June 6, 2019
 Title          Kenneth Scott Welch v. Arreola et al.




 Present: The Honorable         Steve Kim, United States Magistrate Judge
                   Cheryl Wynn                                                n/a
                   Deputy Clerk                                     Court Reporter / Recorder

            Attorneys Present for Plaintiff:                  Attorneys Present for Defendants:
                    None present                                           None present
 Proceedings:             (IN CHAMBERS) ORDER TO SHOW CAUSE RE:
                          ADMINISTRATIVE EXHAUSTION

        Plaintiff, a pre-trial detainee at the West Valley Detention Center in Rancho Cucamonga,
California, filed a civil rights complaint under 42 U.S.C. § 1983 based on an alleged prison
assault. (ECF 1). Plaintiff admits, however, that he did not exhaust his available prison
administrative remedies before filing the complaint. (Id. at 2). The Prison Litigation Reform
Act (“PLRA”) of 1995 requires that state prisoners, including pretrial detainees, seeking relief
in federal court for alleged civil rights violations exhaust all available prison administrative
remedies before filing a federal lawsuit. See 42 U.S.C. §§ 1997e(a), (h). In California, an
inmate must complete three levels of formal review to exhaust a complaint. See 15 Cal. Code
Reg. § 3084.7 (2011). An appeal is not deemed exhausted until the prisoner has completed the
third level of review. See id. § 3084.1(b).

        Therefore, Plaintiff is ORDERED TO SHOW CAUSE on or before July 8, 2019, why
his in forma pauperis application should not be denied and this action dismissed without
prejudice for failure to exhaust administrative remedies. Plaintiff may voluntarily dismiss this
action using the attached form CV-9 and refile after he has administratively exhausted his
claims, subject to any applicable statute of limitations. Failure to file a timely response to
this Order may result in involuntary dismissal of this action for failure to
prosecute. See Fed. R. Civ. P 41(b); L.R. 41-1.


Attachment: CV-09




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                               Page 1 of 1
